Citation Nr: 0108623	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 31, 1994 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active military service from August 1968 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which granted service connection for PTSD and assigned 
an initial 100 percent rating, effective March 31, 1994.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
psychiatric disorder was received at the RO on June 2, 1971.

2.  By September 1972 determination, the RO denied the 
veteran's claim; he was notified of this decision and his 
procedural and appellate rights by September 1972 letter; he 
did not timely appeal the decision. 

3.  On March 31, 1994, the veteran contacted the RO by 
telephone and indicated that he wished to file a claim of 
service connection for a psychiatric disorder.  

4.  His formal claim of service connection for PTSD was 
received at the RO on April 18, 1994.

5.  By January 1999 rating decision, the RO granted service 
connection for PTSD, effective March 31, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
1994 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that, while the 
veteran's claim for an earlier effective date for the award 
of service connection for PTSD was decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
with respect to this issue.  Given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating this 
claim.  The Board notes that he has been informed of the 
nature of the evidence needed to substantiate his claim.  In 
view of the above, VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and as the change in law has no material effect on 
adjudication of this claim, the Board finds it can consider 
the merits of this issue without prejudice to him.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that in June 1971, the veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he claimed entitlement to 
service connection for psychiatric disability and residuals 
of surgery on the left arm.  

By November 1971 letter, the RO notified the veteran that 
although they had requested the custodian of records to 
forward his service medical records for use in connection 
with his claim, such records had not been received.  The RO 
requested that he send copies of his service medical records 
within 30 days, if he had them in his possession.  

By letter dated later that month, the veteran responded that 
he did not have copies of his service medical records, but 
advised the RO that his social security number had been 
corrected and it was possible that they had been unable to 
find his records under the erroneous number.

Thereafter, the RO made several additional attempts to obtain 
the veteran's service medical records from the service 
department.  According to an August 1972 Report of Contact, a 
records development specialist advised the RO that "every 
avenue of search has been explored and negative results."  

By September 1972 letter, the RO advised the veteran that 
although extensive searches had been made to locate his 
service medical records, such searches had been unsuccessful.  
He was advised that in the absence of those records, it was 
necessary to administratively deny his claim.  The RO 
indicated that in the event that his records were located at 
a later date, his claim would be reconsidered.  Attached to 
the letter was VA Form 21-4107, which advised the veteran 
that he had one year from the date of notification to appeal 
the decision.

According to a Report of Contact, on March 31, 1994, the 
veteran "called in an informal claim for a service-connected 
mental condition."  

On April 15, 1994, the RO received the veteran's formal 
application for service connection for PTSD.  He also claimed 
that he had been wounded in Vietnam and had a piece of 
"shrapnel" removed from his left arm in service.  On 
receipt of his claim, the RO again requested the veteran's 
service medical and personnel records from the service 
department.  The service department forwarded those records 
to the RO in July 1994.

The veteran's service medical records are negative for any 
clinical notation of a psychiatric disorder.  The records do 
show that in November 1969, he was treated after a wood chip 
became lodged in his arm after he fell from a pole.  At his 
April 1970 service separation medical examination, the 
veteran reported frequent trouble sleeping, but denied 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory, and nervous trouble of any sort.  No 
psychiatric abnormality was identified on clinical 
evaluation.  

The veteran's service personnel records show that his 
military occupational specialty was radio telephone/telegraph 
operator, and that he participated in the Tet 
69/Counteroffensive and one unnamed campaign, during his 
Vietnam service from May 1969 to May 1970.  He received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.

In July 1994, the veteran underwent VA medical examination at 
which he described his stressful Vietnam experiences, 
including enemy attacks on his base, losing a friend in an 
accident, and an incident in which he saw the body of a 
Vietnamese man who had been mutilated.  He also indicated 
that on one occasion, he was on a telephone pole and was 
grazed by a bullet on his left arm, causing him to fall from 
the pole.  He claimed that he was offered the Purple Heart 
Medal as a result of his injury in this accident, but 
refused, because he felt that he didn't deserve it.  The 
diagnosis was PTSD, moderate to severe.  

By August 1994 rating decision, the RO granted service 
connection for residuals of a left arm injury and assigned a 
zero percent rating from April 18, 1994.  Service connection 
for PTSD was denied on the basis that the veteran did not 
serve in combat and had no verified in-service stressors.  He 
appealed the RO decision to deny service connection for PTSD, 
noting that no attempt was made to verify his claimed 
stressors.  

Thereafter, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USACRUR) for verification of 
the veteran's stressors.  In October 1998, the USACRUR 
verified some of the veteran's reported stressors, including 
enemy attacks against his base. 

By January 1999 rating decision, the RO granted service 
connection for PTSD and assigned it a 100 percent rating, 
effective March 31, 1994.  In addition, the RO determined 
that an effective date of June 3, 1971 was warranted for the 
award of service connection for the veteran's left arm 
disability, pursuant to the provisions of 38 C.F.R. 
§ 3.400(q).  

The veteran appealed the effective date assigned for the 
award of service connection for PTSD.  He noted that he had 
filed a claim of service connection for a psychiatric 
disorder in 1971, which had been denied due to missing 
service medical records.  He emphasized that he had been told 
at that time that all avenues had been exhausted, but that 
his claim would be reviewed if his records were located.  He 
argued that his claim had remained pending in 
"administrative limbo" since that time.  In view of the 
foregoing, the veteran argued that he was entitled to an 
effective date in 1971 for the award of service connection 
for PTSD.  

On March 1999 VA medical examination, the veteran described 
his Vietnam stressors and indicated that he had received 
psychiatric treatment in service.  He stated that he had 
filed a claim of service connection for a psychiatric 
disorder immediately following service, but that his claim 
had been denied due to lack of medical records.  Nonetheless, 
he indicated that he had psychiatric symptomatology since 
service.  The diagnoses included PTSD, immediate onset, 
chronic and severe.  

By April 1999 rating decision, the RO continued the 100 
percent rating for the veteran's PTSD.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award based 
on the receipt of new and material evidence in a claim 
reopened after final disallowance will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r).  

Where new and material evidence consists of a supplemental 
report of service department records, received before or 
after the decision has become final, the effective date 
should agree with the evaluation (since it is considered 
these records were lost or mislaid) or the date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to the rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
3.400(q)(2). 

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

III.  Analysis

As set forth above, the evidence shows that by September 1972 
determination, the RO denied the veteran's claim of service 
connection for a psychiatric disorder.  Although he was 
notified of this decision and his procedural and appellate 
rights by September 1972 letter, he did not timely appeal the 
decision.  Thus, it is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

On March 31, 1994, the veteran presented an informal claim of 
service connection for PTSD.  His formal application was 
received at the RO shortly thereafter.  See 38 C.F.R. § 
3.155(a) (on receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution; if returned within a year, it 
will be considered filed as of the date of receipt of the 
informal claim).  Based on evidence obtained subsequent to 
his March 1994 claim, by January 1999 decision, the RO 
awarded service connection for PTSD.  

Under the facts above, the earliest date that may be assigned 
for the award of service connection for PTSD is the date of 
receipt of the veteran's reopened claim, i.e., March 31, 
1994.  See 38 C.F.R. § 3.400(q)(1).  That is the effective 
date assigned by the RO.  

The Board has considered whether an effective date earlier 
than March 31, 1994 is warranted under 38 C.F.R. §§ 3.156(c) 
and 3.400(q)(2).  Again, under those provisions, a 
retroactive evaluation of disability resulting from a disease 
subsequently service connected on the basis of new and 
material evidence from the service department may be 
provided.  In this case, however, although additional records 
from the service department were submitted since the last 
final disallowance of his claim in September 1972, an earlier 
effective date is not warranted since the award of service 
connection for PTSD was clearly not based on the new service 
department records (unlike the award of service connection 
for residuals of his left arm injury).  In fact, the 
additional service medical records obtained from the service 
department are entirely negative for findings of a 
psychiatric disorder and provided no new factual basis on 
which to reopen the veteran's claim.  Rather, the RO decision 
to grant service connection for PTSD was based on the 
veteran's stressor statements, an October 1998 letter from 
USACRUR verifying some of his reported stressors, and the 
results of July 1994 VA medical examination diagnosing PTSD 
based on the reported stressors.  All of this evidence was 
received subsequent to the veteran's March 31, 1994 claim.  
Thus, the additional service medical records obtained from 
NPRC do not provide a basis for an effective date earlier 
than March 31, 1994.  

The Board has also considered the assertions of the veteran 
to the effect that his claim has been pending since 1971, 
based on the RO's failure to obtain his service medical 
records at that time.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the U.S. 
Court of Appeals for the Federal Circuit held that a grave 
procedural error involving the duty to assist could vitiate 
the finality of the adjudication of a claim of service 
connection.  The U.S. Court of Appeals for Veterans Claims 
has held that the analysis in Hayre rested on three factors.  
First, that the assistance sought was specifically requested.  
Second, a failure to notify the claimant that the requested 
assistance, in that case the obtaining of certain service 
medical records, had not been successful.  Third, that 
service medical records are of special importance in a claim 
for service connection.  Simmons v. West, 13 Vet. App. 501, 
506-07 (2000).

In this case, the Board finds that any failure by VA to 
obtain the veteran's service medical records did not 
constitute the type of "grave procedural" error necessary 
to vitiate the finality of the prior claim of service 
connection for a psychiatric disorder.  First, the Board 
observes that the RO made diligent efforts in 1971 and 1972 
to obtain these records, without success.  Moreover, the RO 
clearly notified the veteran of the missing service medical 
records.  Finally, the Board notes that the service medical 
records eventually obtained are not "of special importance" 
in that they are entirely negative for any clinical notation 
of a psychiatric disorder, and they did not provide the basis 
on which the RO awarded service connection for his PTSD.  Id. 
at 506-07.  

In view of the foregoing, the earliest date that may be 
assigned for the award of service connection for PTSD is the 
date of receipt of the veteran's reopened claim, March 31, 
1994.  See 38 C.F.R. § 3.400(q)(1).  


ORDER

An effective date, earlier than March 31, 1994 for the award 
of service connection for PTSD, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

